Order entered April 8, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00051-CV

                    IN RE JEROME JOHNSON, Relator

         Original Proceeding from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F01-53637-JH

                                   ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   DAVID J. SCHENCK
                                               JUSTICE